Name: 82/402/EEC: Council Decision of 17 May 1982 adopting a research and development programme (1982 to 1985) in the raw materials sector
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-06-21

 Avis juridique important|31982D040282/402/EEC: Council Decision of 17 May 1982 adopting a research and development programme (1982 to 1985) in the raw materials sector Official Journal L 174 , 21/06/1982 P. 0023 - 0029++++COUNCIL DECISION OF 17 MAY 1982 ADOPTING A RESEARCH AND DEVELOPMENT PROGRAMME ( 1982 TO 1985 ) IN THE RAW MATERIALS SECTOR ( 82/402/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS ARTICLE 2 OF THE TREATY ASSIGNS TO THE COMMUNITY THE TASK INTER ALIA OF PROMOTING THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS THE COUNCIL RESOLUTION OF 14 JANUARY 1974 ON AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 3 ) STRESSED THAT THE WHOLE RANGE OF AVAILABLE MEANS OF ACTION SHOULD BE USED AS APPROPRIATE , INCLUDING INDIRECT ACTION ; WHEREAS THE COMMUNITY DEPENDS TO A GREAT EXTENT ON THIRD COUNTRIES FOR ITS SUPPLY OF RAW MATERIALS , AND IT IS THUS IN THE COMMUNITY'S INTEREST TO INCREASE ITS SELFSUPPLY POTENTIAL , AND IN PARTICULAR TO DEVELOP NEW TECHNOLOGIES FOR ITS INDIGENOUS RESOURCES ; WHEREAS COMMUNITY RESEARCH ACTION IN THE RAW MATERIALS SECTOR WILL CONTRIBUTE EFFECTIVELY TO THE ACHIEVEMENT OF THE ABOVEMENTIONED OBJECTIVES , PARTICULARLY THROUGH THE DISCOVERY AND ECONOMIC EXPLOITATION OF INTERNAL RESOURCES , THE IMPROVEMENT OF WASTE RECOVERY , RECYCLING AND RE-USE AND THE DEVELOPMENT OF MATERIAL SUBSTITUTION FOR A MORE EFFICIENT USE OF MATERIALS , AS WELL AS THROUGH THE DEVELOPMENT OF EXPORTABLE TECHNIQUES AND TECHNOLOGIES ; WHEREAS BY DECISION 79/968/EEC ( 4 ) THE COUNCIL ADOPTED A MULTIANNUAL RESEARCH AND DEVELOPMENT PROGRAMME FOR THE EUROPEAN COMMUNITIES IN THE FIELD OF THE RECYCLING OF URBAN AND INDUSTRIAL WASTE ; WHEREAS BY DECISION 78/264/EURATOM ( 5 ) , AS AMENDED BY DECISION 81/364/EURATOM ( 6 ) , THE COUNCIL ADOPTED , FOR A PERIOD OF FIVE YEARS WITH EFFECT FROM 1 JANUARY 1978 , A PROGRAMME OF RESEARCH AND DEVELOPMENT FOR THE EUROPEAN ATOMIC ENERGY COMMUNITY ON URANIUM EXPLORATION AND EXTRACTION ; WHEREAS ON 19 APRIL 1977 THE EUROPEAN PARLIAMENT ADOPTED A RESOLUTION ON THE COMMUNITY'S RAW MATERIALS SUPPLY ; WHEREAS IN ITS DELIBERATIONS OF 20 DECEMBER 1979 THE COUNCIL INVITED THE COMMISSION TO CONCENTRATE COMMUNITY RESEARCH PROGRAMMES ON SECTORS OF PRIORITY INTEREST , INCLUDING ENERGY AND RAW MATERIALS , AND TO RATIONALIZE THE STRUCTURES FOR THE PREPARATION , ADOPTION AND IMPLEMENTATION OF THESE PROGRAMMES ; WHEREAS A GROUPING OF INDIRECT ACTIONS IN THE RAW MATERIALS SECTOR WOULD CONSTITUTE A CONTRIBUTION TOWARDS MEETING THESE OBJECTIVES ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS NECESSARY FOR THIS PURPOSE ; WHEREAS THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) HAS GIVEN ITS OPINION ON THE COMMISSION PROPOSAL , HAD DECIDED AS FOLLOWS : ARTICLE 1 1 . A PROGRAMME OF RESEARCH AND DEVELOPMENT FOR THE EUROPEAN ECONOMIC COMMUNITY IN THE RAW MATERIALS SECTOR IS HEREBY ADOPTED IN THE FORM SET OUT IN THE ANNEX , FOR A FOUR-YEAR PERIOD STARTING ON 1 JANUARY 1982 . 2 . THE PROGRAMME WILL BE IMPLEMENTED BY MEANS OF INDIRECT ACTIONS AND COORDINATION ACTIONS . ARTICLE 2 1 . THE APPROPRIATIONS NEEDED TO IMPLEMENT THE PROGRAMME , INCLUDING EXPENDITURE RELATING TO A STAFF OF 19 EMPLOYEES , THE AMOUNT OF WHICH IS FIXED AT 54 MILLION ECU , SHALL BE ENTERED IN THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES . THE DISTRIBUTION OF THIS AMOUNT BY SUB-PROGRAMME IS SHOWN IN SECTION A OF THE ANNEX . 2 . IN THE LIGHT OF EXPERIENCE GAINED IN THE COURSE OF THE EXECUTION OF THIS PROGRAMME AND AFTER HAVING CONSULTED THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) AND THE COMPETENT ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT , THE COMMISSION SHALL BE AUTHORIZED TO TRANSFER APPROPRIATIONS BETWEEN THE SUB-PROGRAMMES DEFINED IN SECTION A OF THE ANNEX , PROVIDED THAT SUCH TRANSFERS DO NOT RESULT IN AN INCREASE OR A REDUCTION OF MORE THAN 10 % IN THE ORIGINAL ALLOCATION TO EACH SUB-PROGRAMME . ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR THE IMPLEMENTATION OF THE PROGRAMME AND SHALL BE ASSISTED BY ADVISORY COMMITTEES ON PROGRAMME MANAGEMENT IN THE FOLLOWING FIELDS , SUCH COMMITTEES BEING SET UP FOR THIS PURPOSE AND GOVERNED BY THE RULES LAID DOWN IN THE COUNCIL RESOLUTION OF 18 JULY 1977 ON ADVISORY COMMITTEES ON RESEARCH PROGRAMME MANAGEMENT ( 7 ) : ( A ) METALS AND MINERAL SUBSTANCES , RECYCLING OF NON-FERROUS METALS ; ( B ) WOOD AS A RENEWABLE RAW MATERIAL ; ( C ) SUBSTITUTION AND CERAMICS ( CLAY-BASED MATERIALS AND TECHNICAL CERAMICS ) . ARTICLE 4 IN THE SECOND YEAR THE COMMISSION SHALL DRAW UP AN INTERIM REPORT ON THE RESULTS OF THE PROGRAMME . A FINAL REVIEW OF THE PROGRAMME SHALL BE MADE IN THE THIRD YEAR . IN THE LIGHT OF THIS REVIEW THE COMMISSION MAY , THROUGH THE APPROPRIATE PROCEDURES , PRESENT TO THE COUNCIL A PROPOSAL FOR A NEW FOUR-YEAR PROGRAMME WHICH WOULD SUPERSEDE THE CURRENT PROGRAMME AT THE END OF THE THIRD YEAR . A REPORT ON THIS REVIEW AND ON THE POSSIBLE REVISIONS SHALL BE DRAWN UP FOR THE EUROPEAN PARLIAMENT AND THE COUNCIL . ARTICLE 5 THE INFORMATION RESULTING FROM THE IMPLEMENTATION OF THE INDIRECT ACTION PROGRAMME DEFINED IN THE ANNEX , IN SO FAR AS IT CONCERNS RAW MATERIALS COVERED BY THE TREATY , SHALL BE DISSEMINATED IN ACCORDANCE WITH COUNCIL REGULATION ( EEC ) NO 2380/74 OF 17 SEPTEMBER 1974 ADOPTING PROVISIONS FOR THE DISSEMINATION OF INFORMATION RELATING TO RESEARCH PROGRAMMES FOR THE EUROPEAN ECONOMIC COMMUNITY ( 8 ) . ARTICLE 6 1 . IN ACCORDANCE WITH A PROCEDURE TO BE LAID DOWN BY THE COMMISSION AFTER HAVING CONSULTED THE COMMITTE REFERRED TO IN ARTICLE 3 , THE MEMBER STATES TAKING PART IN COORDINATION ACTIVITIES AND THE COMMISSION SHALL REGULARLY EXCHANGE ALL USEFUL INFORMATION CONCERNING THE EXECUTION OF THE RESEARCH COVERED BY SUCH ACTIVITIES . THE MEMBER STATES SHALL PROVIDE THE COMMISSION WITH ALL INFORMATION RELEVANT FOR COORDINATION PURPOSES . 2 . THE COMMISSION SHALL PREPARE ANNUAL PROGRESS REPORTS ON THE BASIS OF THE INFORMATION SUPPLIED , AND SHALL FORWARD THEM TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT . 3 . AT THE END OF THE COORDINATION PERIOD THE COMMISSION , AFTER HAVING CONSULTED THE COMMITTEES REFERRED TO IN ARTICLE 3 , SHALL FORWARD TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT A COMPREHENSIVE REPORT ON THE EXECUTION AND RESULTS OF THE COORDINATION ACTIVITIES . ARTICLE 7 1 . IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE AGREEMENTS WITH THIRD COUNTRIES , IN PARTICULAR THOSE INVOLVED IN EUROPEAN COLLABORATION IN THE FIELD IN SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH A VIEW TO ASSOCIATING THEM WHOLLY OR PARTLY WITH THIS PROGRAMME . 2 . THE COMMISSION IS HEREBY AUTHORIZED TO NEGOTIATE THE AGREEMENTS REFERRED TO IN PARAGRAPH 1 . DONE AT BRUSSELS , 17 MAY 1982 . FOR THE COUNCIL THE PRESIDENT P . DE KEERSMAEKER ( 1 ) OJ NO C 11 , 18 . 1 . 1982 , P . 215 . ( 2 ) OJ NO C 64 , 15 . 3 . 1982 , P . 6 . ( 3 ) OJ NO C 7 , 29 . 1 . 1974 , P . 6 . ( 4 ) OJ NO L 293 , 20 . 11 . 1979 , P . 19 . ( 5 ) OJ NO L 72 , 14 . 3 . 1978 , P . 12 . ( 6 ) OJ NO L 137 , 23 . 5 . 1981 , P . 44 . ( 7 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . ( 8 ) OJ NO L 255 , 20 . 9 . 1974 , P . 1 . ANNEX RAW MATERIALS RESEARCH AND DEVELOPMENT PROGRAMME A . THE PROGRAMME COMPRISES THE FOLLOWING SUB-PROGRAMMES : I . METALS AND MINERAL SUBSTANCES , INCLUDING CLAY-BASED MATERIALS FOR THE CERAMICS INDUSTRY II . WOOD AS A RENEWABLE RAW MATERIAL III . RECYCLING OF NON-FERROUS METALS IV . SUBSTITUTION AND MATERIALS TECHNOLOGIES , INCLUDING TECHNICAL CERAMICS I . METALS AND MINERAL SUBSTANCES , INCLUDING CLAY-BASED MATERIALS FOR THE CERAMICS INDUSTRY AN EXPENDITURE OF 25 MILLION ECU IS ALLOCATED TO THIS SUB-PROGRAMME . IT COVERS THE FOLLOWING RESEARCH AREAS : *INDIRECT ACTION*COORDINATED ACTION* 1 . EXPLORATION*** 1.1 . GEOLOGY OF ORE DEPOSITS AND OF THEIR HOST ROCKS*X*X* 1.2 . GEOCHEMICAL METHODS*X*X* 1.3 . GEOPHYSICAL METHODS*X*X* 1.4 . REMOTE SENSING*X*X* 1.5 . DRILLING TECHNIQUES*X*X* 1.6 . STATISTICS AND GEOSTATISTICS APPLIED TO EXPLORATION DATA*X*X* 2 . ORE PROCESSING*** 2.1 . COMPLEX LEAD , ZINC AND COPPER ORES*X*X* 2.2 . OTHER COMPLEX AND OXIDIZED ORES*X*X* 2.3 . ALUMINIUM FROM LOW-GRADE SOURCES*X*X* 2.4 . CHROMIUM FROM LOW-GRADE SOURCES*X*X* 2.5 . PHOSPHATES*X*X* 2.6 . SLAGS AND RESIDUES*X*X* 2.7 . MODELLING AND CONTROL IN MINERAL PROCESSING*X*X* 2.8 . IMPROVED MINERALOGICAL ANALYSIS*X*X* 3 . MINING TECHNOLOGY*** 3.1 . PROBLEMS ASSOCIATED WITH DEPTH*X*X* 3.2 . MARGINALLY ECONOMIC DEPOSITS*X*X* 3.3 . GEOSTATISTICS AND MODELLING IN MINERAL EXPLOITATION*X*X* 4 . CLAY-BASED MATERIALS FOR THE CERAMICS INDUSTRY*** RESEARCH INTO RAW MATERIALS PROPERTIES IN RELATION TO FABRICATION FAULTS AND PRODUCT QUALITY*X*X* II . WOOD AS A RENEWABLE RAW MATERIAL AN EXPENDITURE OF 12 MILLION ECU IS ALLOCATED TO THIS SUB-PROGRAMME . IT COVERS THE FOLLOWING RESEARCH AREAS : *INDIRECT ACTION*COORDINATION ACTION* 1 . WOOD PRODUCTION*** 1.1 . SELECTION AND IMPROVEMENT OF FOREST REPRODUCTIVE MATERIAL*X*X* 1.2 . IMPROVEMENT OF GROWTH ( SILVICULTURE ) *** 1.2.1 . TREATMENT OF SITE AND STANDS*X*X* 1.2.2 . ESTABLISHMENT AND MANAGEMENT OF FIBRE PLANTATION*X*X* 1.2.3 . CULTIVATION AND MANAGEMENT OF TREES OUTSIDE THE FOREST*X*X* 1.3 . PREVENTION OF LOSSES*** 1.3.1 . PROTECTION AGAINST DAMAGE FROM BIOTIC AGENTS*X*X* 1.3.2 . PREVENTION OF FOREST FIRES*X*X* 1.3.3 . PROTECTION AGAINST DAMAGE FROM OTHER ABIOTIC CAUSES*X*X* 1.4 . FOREST INVENTORY* - *X* 2 . WOOD HARVESTING , STORAGE AND TRANSPORT*** 2.1 . HARVESTING OF BIOMASS*X*X* 2.2 . PROCESSING AND STORAGE OF CHIPS FOR INDUSTRIAL USE*X*X* 2.3 . HARVESTING SYSTEMS FOR ON-GROUND EXTRACTION* - *X* 2.4 . HARVESTING SYSTEMS FOR OFF-GROUND EXTRACTION* - *X* 2.5 . SAFETY AND HEALTH ASPECTS* - *X* 3 . WOOD AS MATERIAL*** 3.1 . STUDY OF WOOD PROPERTIES*X*X* 3.2 . IMPROVEMENT OF PERFORMANCE AND PROTECTION AGAINST DETERIORATION*X*X* 3.3 . DEVELOPMENT OF OBJECTIVE TESTING METHODOLOGY*X*X* 4 . WOOD PROCESSING WITHOUT MODIFICATION OF ITS BASIC STRUCTURE*** 4.1 . DEVELOPMENT OF MANUFACTURING PROCESSES AND PRODUCTS*X*X* 4.2 . ADHESIVES AND JOINTS*X*X* 4.3 . CONSTRUCTIONAL USE OF WOOD*** 4.3.1 . MORE EFFICIENT USE AND RE-USE OF WOOD IN TEMPORARY WORKS*X*X* 4.3.2 . GREATER ECONOMY IN USE THROUGH IMPROVED DESIGN*X*X* 4.3.3 . LOAD DURATION EFFECTS*X*X* 5 . PROCESSING OF WOOD AND RELATED ORGANIC MATERIALS INTO FIBRE PRODUCTS*** 5.1 . PROCESS AND PRODUCT DEVELOPMENT IN THE PULP INDUSTRY*X*X* 5.2 . BETTER USE OF RECYCLED WASTE PAPER , CEREAL STRAW AND OTHER FIBRES*X*X* 5.3 . IMPROVEMENT OF PAPER AND BOARD MANUFACTURING PROCESSES*X*X* 6 . WOOD AS A SOURCE OF CHEMICALS*** 6.1 . DEVELOPMENT OF PROCESSES TO SEPARATE CHEMICALLY THE MAIN COMPONENTS OF MATERIALS CONTAINING LIGNO-CELLULOSE SUBSTANCES*X*X* 6.2 . UTILIZATION OF LIGNIN , HEMICELLULOSES AND CELLULOSE*X*X* 6.3 . RECOVERY OF BY-PRODUCTS FROM CHEMICAL FIBRE PROCESSING*X*X* III . RECYCLING OF NON-FERROUS METALS AN EXPENDITURE OF 6,5 MILLION ECU IS ALLOCATED TO THIS SUB-PROGRAMME . IT COVERS THE FOLLOWING RESEARCH AREAS : *INDIRECT ACTION*COORDINATED ACTION* 1 . COLLECTION AND CHARACTERIZATION OF NON-FERROUS METALS SCRAPS AND WASTE* - *X* 2 . PHYSICAL PROCESSING OF NON-FERROUS METALS SCRAPS AND WASTE*** 2.1 . MECHANICAL PROCESSES*** - SELECTIVE GRINDING AND SHREDDING* - *X* - OPTIMIZATION OF THESE TECHNIQUES WITH RESPECT TO ENERGY CONSUMPTION*X*X* 2.2 . PHYSICAL PROCESSES*** - ADVANCED GRAVIMETRIC PROCESSES USING MAGNETIC FLUIDS*X*X* - ADVANCED METHODS OF ELECTRONIC SEPARATION*X*X* - ADVANCED PROCESSES USING EDDY CURRENTS* - *X* - ADVANCED DRY GRAVIMETRIC PROCESSES ( FLUIDIZED BEDS ) * - *X* - NEW FLOTATION TECHNIQUES* - *X* 3 . METALLURGICAL PROCESSING OF NON-FERROUS SCRAPS AND WASTE*** 3.1 . PHYSICAL SEPARATION OF CHARGES FOR PYROMETALLURGICAL AND HYDROMETALLURGICAL PROCESSES**X* 3.2 . HYDROMETALLURGICAL PROCESSES*** 3.2.1 . LEACHING* - *X* 3.2.2 . PURIFICATION OF SOLUTIONS AND EXTRACTION OF NON-FERROUS METALS FROM SOLUTIONS*X*X* 3.2.3 . DIRECT HYDROMETALLURGICAL PROCESSING OF SLUDGES CONTAINING NON-FERROUS METALS*X*X* 3.3 . HIGH-TEMPERATURE PYROMETALLURGICAL PROCESSES*** 3.3.1 . HIGH-TEMPERATURE PRETREATMENT TO SEPARATE METALS FROM NON-METALLIC COMPONENTS* - *X* 3.3.2 . FUSION PROCESSES* - *X* 3.3.3 . HIGH-TEMPERATURE PROCESSES BASED ON THE FORMATION OF A GASEOUS PHASE* - *X* 3.4 . SECONDARY METALS REFINING - MOLTEN SALT ELECTROLYSIS*X*X* TECHNICO-ECONOMIC STUDIES*OFFICE STUDIES* IV . SUBSTITUTION AND MATERIALS TECHNOLOGIES , INCLUDING TECHNICAL CERAMICS AN EXPENDITURE OF 10,5 MILLION ECU IS ALLOCATED TO THIS SUB-PROGRAMME . IT COVERS THE FOLLOWING RESEARCH AREAS : *INDIRECT ACTION*COORDINATED ACTION* 1 . RESEARCH ON THE SUBSTITUTION OF MATERIALS USED IN THE ELECTRIC AND ELECTRONICS INDUSTRY*** 1.1 . ELECTRICAL CONTACT FUNCTION*X*X* 1.2 . ELECTRICAL CONDUCTIVITY FUNCTION* - *X* 1.3 . THE MAGNETIC FUNCTION*X*X* *INDIRECT ACTION*COORDINATED ACTION* 2 . RESEARCH INTO THE SUBSTITUTION OF MATERIALS USED IN SURFACE TREATMENT AND COATINGS*** 2.1 . PACKAGING ( TINPLATE ) *X*X* 2.2 . WEAR-RESISTANT AND CORROSION-RESISTANT COATINGS*X*X* 2.3 . SENSITIVE SURFACES FOR PHOTOGRAPHY* - *X* 3 . RESEARCH ON SUBSTITUTION IN CUTTING AND MACHINING TOOLS*** 3.1 . MATERIALS FOR CUTTING APPLICATIONS*X*X* 3.2 . MATERIALS FOR NON-CUTTING APPLICATIONS*X*X* 3.3 . MATERIALS FOR WEAR RESISTANCE , FACING AND SURFACE PROTECTION*X*X* 4 . STAINLESS STEEL AND ALLOYS 4.1 . STAINLESS STEELS AND ALLOYS*X*X* 4.2 . IMPROVEMENT OF HIGH-SPEED STEELS*X*X* 5 . OTHER USES ( SOLDERING AND BRAZING TECHNOLOGIES , LEATHER TANNING ) *X*X* 6 . TECHNICAL CERAMICS*** 6.1 . POWDER PROCESSING TECHNOLOGY*X*X* 6.2 . IMPROVEMENT OF THE FABRICATION CYCLE FOR VARIOUS CERAMIC MATERIALS*X*X* B . THE PROGRAMME ALSO INCLUDES THE FOLLOWING ONGOING PROJECTS IN THE RAW MATERIALS SECTOR : I . URANIUM EXPLORATION AND EXTRACTION ( 1 ) AN EXPENDITURE OF 5,4 MILLION ECU WAS ALLOCATED TO THIS PROJECT FOR THE PERIOD 1978 TO 1982 . IT COVERS THE FOLLOWING RESEARCH AREAS : 1 . EXPLORATION 1.1 . DISCOVERY OF URANIUM PROVINCES - URANIUM GEOLOGY AND METALLOGENY 1.2 . EXPLORATION TECHNIQUES 1.3 . TRANSPORTATION AND DEPOSITION OF URANIUM 1.4 . BORE-HOLE LOGGING 2 . RESEARCH AND DEVELOPMENT IN URANIUM EXTRACTION AND RECOVERY 2.1 . RECOVERY OF URANIUM FROM PHOSPHORIC ACID LIQUORS 2.2 . RECOVERY OF URANIUM FROM PHOSPHATIC ROCKS 2.3 . EXTRACTION OF URANIUM FROM THE WASTE OF PHOSPHATE ROCK TREATMENT 2.4 . RECOVERY OF URANIUM BY DUMP , HEAP , BACTERIAL OR IN-SITU LEACHING 2.5 . HIGH-TEMPERATURE , HIGH-PRESSURE LEACHING 2.6 . EXTRACTION OF URANIUM AND OTHER VALUES FROM CALCINES AND LOW-GRADE SOURCES 2.7 . OTHER TECHNICAL ASPECTS RELATED TO THE URANIUM MINING INDUSTRY II . RECYCLING OF URBAN AND INDUSTRIAL WASTE ( 2 ) AN EXPENDITURE OF 9 MILLION ECU WAS ALLOCATED TO THIS PROJECT FOR THE PERIOD NOVEMBER 1979 TO OCTOBER 1983 . IT COVERS THE FOLLOWING RESEARCH AREAS : 1 . SORTING OF HOUSEHOLD WASTE 1.1 . ASSESSMENT OF WASTE SORTING PROJECTS 1.2 . METHODS FOR SAMPLING AND ANALYSIS OF HOUSEHOLD WASTE 1.3 . EVALUATION OF HEALTH HAZARDS 1.4 . TECHNOLOGY FOR THE SORTING OF BULK WASTE 1.5 . MATERIALS RECOVERY 1.6 . ENERGY RECOVERY 1.7 . NEW COLLECTION AND TRANSPORT SYSTEMS 2 . THERMAL TREATMENT OF WASTE 2.1 . FIRING OF WASTE-DERIVED FUEL 2.2 . PYROLYSIS AND GASIFICATION 2.3 . RECOVERY OF METAL AND GLASS FROM RESIDUE 3 . FERMENTATION AND HYDROLYSIS 3.1 . ANAEROBIC DIGESTION 3.2 . CARBOHYDRATE HYDROLYSIS 3.3 . COMPOSTING 4 . RECOVERY OF RUBBER WASTE 4.1 . RETREADING 4.2 . SIZE REDUCTION 4.3 . RECLAIMING AND RECYCLING OF RUBBER POWDER 4.4 . PYROLYSIS ( 1 ) OJ NO L 72 , 14 . 3 . 1978 , P . 12 ; OJ NO L 137 , 23 . 5 . 1981 , P . 44 . ( 2 ) OJ NO L 293 , 20 . 11 . 1979 , P . 19 .